62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Jose A. CAISEDO, Appellant.
No. 95-1911.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 5, 1995.Filed:  July 28, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Jose A. Caisedo pleaded guilty to conspiracy to distribute and possess with intent to distribute more than five kilograms of cocaine.  Based on Caisedo's substantial assistance in the investigation and prosecution of another person, the Government moved under U.S.S.G. Sec. 5K1.1 and 18 U.S.C. Sec. 3553(e) for a downward departure from the Guidelines sentence and the statutory minimum sentence.  The district court granted the Government's motion and sentenced Caisedo to eighty months imprisonment and five years supervised release.  On appeal, Caisedo challenges the extent of the district court's downward departure.  Because we do not have authority to review the extent of the departure, United States v. Sharp, 931 F.2d 1310, 1311 (8th Cir.1991), we affirm Caisedo's sentence.